Citation Nr: 1611867	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability.

2.  Entitlement to service connection for bilateral disability of the knees and lower legs.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from December 1986 to December 1990. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2012, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e) (2015).  Accordingly, the Board will proceed without further delay.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Veteran does not have hip disability that was caused by his service, or that was caused or aggravated by a service-connected disability. 

2.  The Veteran does not have disability of the knees or lower legs that was caused by his service, or that was caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for disability of the knees and lower legs have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran primarily argues that the claimed disabilities were caused or aggravated by his service-connected lumbar strain and spinal thoracic strain.  He argues that a favorable opinion in a March 2012 VA progress note, which was provide by his treating physician, should be afforded at least as much probative value as contrary opinions.  

The Board notes that in addition to lumbar strain and spinal thoracic strain, service connection is also in effect for major depressive disorder, gastroesophageal reflux disease with irritable bowel syndrome, esophageal stricture, hemorrhoids, bilateral hearing loss, and tinnitus.

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran's service treatment records show that in February 1986, he was treated for complaints of low back pain; the report indicates that radicular symptoms were not present.  A December 1987 report notes a complaint of back pain following a lifting injury; the report notes that there was no radiation of pain.  A February 1988 report of follow-up treatment indicates that the Veteran had right leg strain secondary to his low back strain, and that both injuries were resolved.  Reports, dated in December 1989, show that the Veteran sought treatment for complaints of back pain after he fell on his sacrum and coccyx.  The Veteran's separation examination report, dated in October 1990, shows that his lower extremities, and neurological system, were clinically evaluated as normal.  

As for the post-service medical evidence, VA progress notes show that the Veteran was repeatedly found to have no relevant neurological complaints and/or an unremarkable neurological examination.  See e.g., VA progress notes, dated in November 2005; February and October of 2006; January and May of 2007; April 2009; March and May of 2013; May 2014; June 2015.  In April 2007, he received a hip injection, with a notation of hip arthralgia with calcific tendonitis.  An X-ray report for the bilateral hips, dated in April 2008, notes normal hip joints, with no evidence of fracture or destructive lesion.  It contains an impression of no significant bony abnormality.  There is a finding stating that there is no neurogenic radiculopathy.  See VA progress note, dated in May 2005.  Overall, this evidence includes notations of trochanteric bursitis, and myofascial pain syndromes.  

A VA examination report, dated in October 2008, shows that the examiner noted that the Veteran has (service-connected) lumbar strain and spinal thoracic pain.  He stated that the Veteran also has mild iliotibial band syndrome, chronic complex pain syndrome, and fibromyalgia, "which modifies his reporting with increased pain in his back, hips, and knees."  An associated X-ray report for the bilateral knees contains an impression of "normal knees."  The examiner concluded, "With currently available information, his fibromyalgia and iliotibial band problems are distinct from his thoracolumbar strain.  It would be mere speculation to attribute his fibromyalgia or iliotibial band problems to his thoracolumbar strain as the primary cause utilizing currently available information."

VA disability benefits questionnaires (DBQs) for hip and thigh conditions, and knee and lower leg conditions, both dated in August 2015, show the following: the Veteran's VA e-folder (VBMS or virtual VA) had been reviewed.  The Veteran reported developing bilateral hip pain, and bilateral knee pain, in about 2004.  He had chronic back pain, but did not report any radicular pain, numbness, or tingling, due to his back condition.  Although he was under the impression that calcification of his hips joints was demonstrated by X-ray in about 2008, no such calcification was in fact shown.  On the examination, the Veteran did not report symptoms compatible with fibromyalgia and he had never been formally diagnosed with fibromyalgia.  His symptoms are also not compatible with ITBS (iliotibial band syndrome), as that syndrome primarily is associated with knee pain, which intensifies with jumping, running, etc., which the Veteran had never done, and did not do.  Imaging studies did not document arthritis of the hips or the knees.  Associated X-ray reports for the bilateral hips, and knees, were normal.  

With regard to the hips, the examiner concluded that the claimed condition were less likely as not (less than a 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the Veteran's hip pain was more likely than not (50 percent or greater probability) muscular and/or tendon-related in causation, and was not related to, caused by, or aggravated by, his service-connected lumbar condition.  His X-rays were normal at this time.  To the extent that a prior VA examination report indicated that the Veteran's hip symptoms might be due to possible fibromyalgia and/or iliotibial band syndrome, the Veteran's symptom history and examination were not consistent with the diagnosis of fibromyalgia or for iliotibial band syndrome.  The Veteran's bilateral hip pain was an independent diagnosis from his service-connected lumbar condition.  In contrast to the statement from the Veteran's primary health care provider in 2012 (discussed in greater detail, infra) in which it was stated that the Veteran's hip pain was from his lumbar condition, his hip pain was muscular and/or tendon-related in nature, and it was not related to his lumbar condition.  The symptoms were not neurological in nature, nor did they involve radiation of pain from the lumbar area.

With regard to the knees, the examiner concluded that the claimed condition was less likely as not (less than a 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the Veteran's description of knee pain was more likely than not (50 percent or greater probability) muscular and tendon-related in causation, and that it was not related to, caused by, or aggravated by his service-connected lumbar spine condition.  To the extent that a prior VA examination report indicated that the Veteran's knee symptoms might be due to possible fibromyalgia and/or iliotibial band syndrome, the Veteran's symptom history and examination were not consistent with the diagnosis of fibromyalgia or for iliotibial band syndrome.  The Veteran's bilateral knee pain is an independent diagnosis from his service-connected lumbar condition.  In contrast to the statement from the Veteran's primary health care provider in 2012 (discussed in greater detail, infra) in which it was stated that the Veteran's knee pain was from his lumbar condition, his knee pain is muscular and/or tendon-related in nature, and it is not related to his lumbar condition.  The symptoms were not neurological in nature, nor do they involve radiation of pain from the lumbar area.

A statement from the Veteran's spouse, dated in October 2008, shows that she reported that the Veteran had back and hip symptoms that prevent him from driving, and that he had to take a desk job due to his symptoms.  

The Board finds that the preponderance of the evidence is against the claims.  As an initial matter, to the extent that the claims include a claim for knee disability, the Board finds that the evidence is insufficient to show that the Veteran currently has a knee disability.  

VA does not generally grant service connection for symptoms such as pain, unless they are associated with chronic pathology, or diagnosed disability.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).

In this case, there is highly significant medical evidence against such a finding, as noted above.  Specifically, the Veteran's X-rays for his knees are shown to have been normal; there is no medical imaging evidence of arthritis.  In addition, the August 2015 VA DBQ for the knees and lower legs shows that the examiner determined that the Veteran does not have any other disability of the knees.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To the extent that the Veteran may have knee pain (arthralgia), without more, this is not a compensable disability.  Savage.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a knee disability on any basis.  See 38 C.F.R. §§ 3.303, 307, 3.309, 3.310.

With regard to the possibility of service connection for a hip or lower leg disability (other than the knees) on a direct basis, the Veteran's service treatment reports do not show any relevant treatment, or diagnoses, other than one indication of right leg strain that was noted to be resolved as of February 1988.  A hip or lower leg disability (other than the knees) was not shown upon separation from service.  See October 1990 separation examination report.  In this regard, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with these claims, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R.  § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  The Veteran has not asserted that he had any relevant symptoms during service, or on an ongoing basis since his service, or that either of the claimed conditions is directly or presumptively due to his active duty.  The earliest relevant medical evidence is dated in 2004.  There is no competent opinion in support of either of the claims on a direct basis.  The Veteran's own statements, in which he reported that his hip and knee symptoms began in 2004, support this finding.  Accordingly, service connection on a direct basis is not warranted.  

However, the Veteran primarily asserts that service connection for the claimed conditions is warranted on a secondary basis.  Service connection must also be denied on this basis.  With regard to the October 2008 VA examination report, the examiner concluded that the Veteran has fibromyalgia and iliotibial band problems which are distinct from his thoracolumbar strain, and that it would be mere speculation to attribute his fibromyalgia or iliotibial band problems to his thoracolumbar strain as the primary cause utilizing currently available information.  Current regulations provide that service connection may not be based on a resort to speculation, or even a remote possibility.  See 38 C.F.R. § 3.102; see also Jones v. Shinseki, 23 Vet. App. 382 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Furthermore, the most recent and probative medical evidence, as contained in the August 2015 VA DBQs, indicates that the Veteran does not have either fibromyalgia or iliotibial band syndrome.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

In particular, the opinions in the August 2015 DBQs both weigh against the claims.  These opinions are considered highly probative, as they are the most recent opinion of record, they are shown to have been based on a review of the Veteran's claims file, and they are accompanied by sufficient explanations and findings.  Prejean; Neives- Rodriguez; Boggs v. West, 11 Vet. App. 334, 344   (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  In this regard, medical reports should be read as a whole, in their full context.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  When read in context, the August 2015 VA DBQs show that although the examiner did not specifically use the term "aggravation," his discussion is sufficiently broad to show that he ruled out the possibilities of both causation and aggravation of the Veteran's claimed disabilities by his service-connected back disability.  Specifically, the examiner concluded that the Veteran's hip and knee symptoms involved independent diagnoses from his service-connected lumbar condition, that his hip and knee pain are muscular and/or tendon-related in nature, that they are "not related to his lumbar condition," and that they are not neurological in nature, nor do they involve radiation of pain from the lumbar area."  Accordingly, the Board finds that the preponderance of the evidence is against the claims on a secondary basis, and that the claims must be denied.  See 38 C.F.R. § 3.310.

In reaching this decision, the Board has considered the opinion in a VA progress note, dated in March 2012, in which a VA physician stated, "In my opinion, it is as likely as not with a 51% or greater probability that his service-connected lumbar condition has either caused or aggravated his pain over his hips and lateral legs with this being radiation of his back discomfort into his legs in a nondermatomal pattern."

However, this report is not shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history.  Prejean.  Furthermore, this report warrants less probative weight than the August 2015 VA DBQs (in which the examiner essentially determined that the Veteran does not have a hip or knee disability that was caused or aggravated by his service-connected back disability) as it does not contain an analysis or discussion as to how a hip or knee disability was caused or aggravated by his service-connected back disability.  In addition, this opinion is inconsistent with the weight of the medical evidence, as well as the law, to the extent that the Board has determined that the evidence shows that the Veteran does not have a knee disability, and that VA does not generally grant service connection for symptoms such as pain, unless they are associated with chronic pathology, or diagnosed disability.  Savage; Neives-Rodriguez; Madden.  Finally, although the Veteran argues that this opinion warrants greater probative weight because it comes from his treating physician, there is no requirement that additional evidentiary weight be given to the opinion of a physician who regularly treats a veteran; courts have repeatedly declined to adopt the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993).  Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claims.  Accordingly, the claims must be denied.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of joint pain symptoms, the claimed disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, which is claimed on a secondary basis, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders, and determine their etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issues on appeal are based on the contentions that bilateral hip disability, and bilateral disability of the knees and lower legs, are related to a service-connected disability.  The Veteran's service treatment reports and the post-service medical records have been discussed.  The claimed conditions are not shown during service, or for many years after separation from service, nor are they shown to have been caused or aggravated by a service-connected disability.  The Board has determined that a knee disability is not shown.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in September 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as December 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations, and etiological opinions have been obtained.  To the extent that opinions on a direct basis have not been obtained, neither of the claimed conditions are shown during service, nor are they claimed to have been incurred during service.  The Veteran has reported his hip and knee symptoms began in 2004.  There is no competent opinion in support of the claim on a direct basis.  Therefore, etiological opinions on a direct basis need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for hip disability is denied.

Service connection for disability of the knees or lower legs is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


